Citation Nr: 1216020	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by temporary memory loss, claimed as secondary to Legionnaires' disease. 

2.  Entitlement to service connection for a respiratory disability, to include Legionnaires' disease. 

3.  Entitlement to service connection for a nerve disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a cardiovascular disability.

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for a chronic right knee disability. 

8.  Entitlement to service connection for a chronic left knee disability. 

9.  Entitlement to service connection for a chronic left shoulder disability. 

10.  Entitlement to service connection for a cervical spine disability. 

11.  Entitlement to service connection for gout (originally claimed as a disability manifested by joint pains). 

12.  Entitlement to service connection for a right eye disability.

13.  Entitlement to service connection for a right shoulder disability. 

14.  Entitlement to service connection for a chronic low back disability (originally claimed as a spine disability, other than a cervical spine disability). 

15.  Entitlement to service connection for a left eye disability. 

16.  Entitlement to service connection for a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to February 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appealed this rating action to the Board.  

In May 2010, the Board remanded the claims on appeal to the RO/Appeals Management Center (AMC) for additional development.  The requested development has been completed and the case has returned to the Board for appellate review. 

After issuance of a November 2011 Supplemental Statement of the Case that addressed the issues on appeal, additional VA treatment records, dated from late December 2009 to early November 2011, were uploaded to the Veteran's Virtual VA file.  In a November 2011 statement to VA, the Veteran waived his right to have his appeal remanded to the RO if additional evidence was received.  Thus, a remand to have the RO initially consider the above-cited VA treatment records is not necessary.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for a left eye disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have a disability manifested by temporary memory loss.

2.  A respiratory disability, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, osteoarthritis of the right and left knees, right and left shoulders and cervical and lumbar spine, gout, and right eye disability were not present until more than one year after the Veteran's discharge from military service and are not etiologically related thereto.  



CONCLUSIONS OF LAW

1.  A disability manifested by temporary memory loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A respiratory disability, to include Legionnaires' disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A nerve disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159,3.303, 3.307, 3.309 (2011).

4.  Hypertension was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.159, 3.309 (2011).

5.  A cardiovascular disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  A left knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

9.  A left shoulder disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

10.  A cervical spine disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

11.  Gout (originally claimed as a disability manifested by joint pain) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

12.  A right eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

13.  A right shoulder disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

14.  A low back disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (2011) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892   (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via an October 2006 preadjudication letter, the RO provided the Veteran with VCAA notice with respect to the service connection issues decided herein.  Id.   
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, the RO informed the Veteran of the Dingess elements with respect to the service connection claims addressed herein. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of his service connection claims addressed herein.  The Veteran's service treatment records (STRs), service personnel records and post-service private and VA treatment and examination reports have been associated with the claims file. 

In May 2010, the Board remanded the issues on appeal to have the RO/AMC obtain any outstanding private treatment records and Social Security Administration (SSA) reports, if available.  In a May 2010 facsimile to the Board, the SSA indicated that they did not have any records of the Veteran.  (See SSA's May 2010 facsimile to the Board and VA's January 2011 Formal Findings of Unavailability).  In addition, in response to VA's request for treatment records from the Veteran's treating physicians, negative responses were received from Dr. O'K. and Dr. D.  (See written response on February 2011 letter to Dr. O'K and VA Form 21-0820, Report of General Information, dated in March 2011, respectively).  

Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2010 remand directives for the service connection issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

VA has not obtained examinations with medical nexus opinions concerning the claims for service connection for a disability manifested by memory loss, respiratory disability, to include Legionnaires' disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, left shoulder disability, right and left knee disabilities, cervical spine disability, gout and right eye disability, and  right shoulder and low back disabilities.  However, and as will be explained in more detail below, he has not shown a prima facie case for service connection for these disabiities; thus, examinations with opinions are not required at this point.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection analyzed in the decision below. 

II. Merits Analysis

The Veteran claims service connection for a disability manifested by temporary memory loss, a respiratory disability, to include Legionnaires' disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout (originally claimed as a disability manifested by joint pain), right eye disability, and right shoulder and low back disabilities.
 
The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Veteran currently has a disability manifested by temporary memory loss and that any currently diagnosed respiratory and nerve disabilities, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, right eye disability, and right shoulder and low back disabilities are not etiologically related to his period of active military service, his claims for service connection for the above-cited disabilities will be denied in the analysis below. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, such as organic disease of the nervous system, diabetes mellitus, cardiovascular disorders, to include hypertension, and arthritis, when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

(A) No Current Disability-Disability manifested by temporary memory loss 

The question to be answered is whether the Veteran currently has a disability manifested by temporary memory loss, and, if so, whether it is etiologically linked to his period of active military service.  Although the Veteran was diagnosed with reaction depression versus major mood disorder by a private physician in August 1989, there is no medical evidence of any disability manifested by temporary memory loss at any time since VA's receipt of his claim for VA compensation for this disability in September 2006.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for a disability manifested by temporary memory loss, service connection cannot be granted for this disability and the claim must be denied. 

(B) No Nexus to Military Service-Respiratory disability, to include Legionnaires' disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, right eye disability, and right shoulder and lumbar spine disabilities.

The Veteran contends that the above-cited disabilities had their onset during military service and that they are etiologically related thereto.  

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no medical evidence of organic disease of the nervous system, diabetes mellitus, cardiovascular disorder, to include hypertension, or arthritis of the knees, shoulders and cervical and lumbar spine manifested to a compensable degree within a year of his separation from military service.  Thus, presumptive service connection under 38 C.F.R. § 3.309 (a) is not applicable for these disabilities.  

(i) Respiratory disability, to include Legionnaires' disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, and right eye disability

The Veteran claims that he currently has a respiratory disability, to include Legionnaire's disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, and right eye disability that are the result of, or had their onset during, his period of active military service.  The Board finds that because the competent and probative evidence of record is against a finding that these disabilities had their onset during military service, or are other otherwise etiologically related thereto, the claims will be denied. 

The Veteran's STRs show that upon enlistment examination in May 1960, all of his systems were evaluated as "normal" with the exception of his feet and lower extremities.  The examiner noted that the Veteran's right knee was asymptomatic upon physical evaluation; it was not considered disabling.  His blood pressure was 138/60.  On a May 1960 Report of Medical History, the Veteran indicated that he was in "good health."  He related that he had sustained broken blood vessels in his right knee in February 1959 as a result of a wrestling match.  The remainder of the STRs are wholly devoid of any subjective complaints or clinical findings referable to any respiratory disability, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, or right eye disability.  

A January 1964 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  The Veteran's blood pressure at service separation was 122/80.  He had bilateral vision to 20/20.  The examining clinician noted that the Veteran wore glasses for reading without any complications and that he had received treatment for a resolved [low back] strain.  On an accompanying Report of Medical History, the Veteran described his health as "excellent."  He denied having had swollen or painful joints, pain or pressure in his chest, asthma, shortness of breath, high blood pressure, arthritis or other bone, joint or other deformity, painful or "trick" shoulder, "trick" or locked knee and eye problems.  He did not check the column asking if he had had diabetes mellitus.  He reported that he had received treatment for a [low back] sprain.  

The earliest post-service evidence of any respiratory or nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout and right eye disability was in the late 1970s.  (See August 1989 report, prepared by The University of Michigan University Hospital, reflecting that Veteran had a 10 year history of hypertension (i.e., since 1979).  Subsequent VA and private treatment reports show that during the current appeal period, the Veteran has been diagnosed with mild pulmonary edema and, pneumonia (June 2009 private treatment record); numbness in the face secondary to a possible transient ischemic attack or pinched nerve in the back (March 2010 VA treatment report); hypertension (June 2010 VA treatment report reflecting that the Veteran had been prescribed the medication, Lisinopril, to control his hypertension); cardiovascular disability (variously diagnosed as coronary artery disease, congestive heart failure, and aortic stenosis); diabetes mellitus, osteoarthritis of the knees, back and shoulders and gout (July 2010 VA treatment report); and, bilateral cataracts (January 2010 VA treatment report).  Thus, the Veteran's initial diagnosis of any of the above-cited disabilities was over a decade after his separation from active military service in 1964.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition to the lack of treatment for or any diagnosis(es) of the above-cited disabilities during military service or for over a decade following service discharge, there is also no competent evidence by a medical professional that they are attributable to military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 130 (Fed. Cir. 1998).  Therefore, without competent and credible evidence indicating that the above-cited disabilities are related in any way to the Veteran's period of military service, service connection must be denied. 

(ii) Right shoulder and low back disabilities

The Veteran claims that his current right shoulder and low back disabilities had their onset during his period of military service and they are etiologically related thereto.  The Board finds that because the preponderance of the competent and probative evidence of record is against a nexus of these disabilities to military service, they will be denied. 

The Veteran's STRs show that in July 1960, he complained of right shoulder pain.  He gave a history of having dislocated his right shoulder during high school athletics.  In late July 1960, the Veteran received physical therapy treatment on three additional occasions for his right shoulder.  At the close of July 1960, the Veteran's right shoulder was noted to have been asymptomatic.  No further treatment was provided.  In March 1961, the Veteran complained of low back pain.  He denied having sustained any injury to his low back.  In February 1962, the Veteran was diagnosed as having chronic lumbosacral strain.  In October 1963, he was placed on a temporary profile because of his acute low back strain that involved no lifting, bending or stooping.  A January 1964 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran described his health as "excellent."  He denied having had swollen or painful joints or a painful or "trick" shoulder.  He reported that he had received treatment for a [low back] sprain.  

Post-service private and VA treatment records show that the Veteran underwent a left total knee arthroplasty in 1981.  In 1988, he was seen for complaints of low back pain.  He was diagnosed as having a status-post L2 burst fracture in 1999.  (See private treatment report, dated in September 1988 and November 1999 report, prepared by G. P. G., M. D. and D. S., P. C., respectively).  This lengthy period without treatment for his left knee and low back after service discharge in 1964 is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims for service connection for these disabilities.  Maxson, supra. 

With regards to medical evidence addressing the etiology of the Veteran's right shoulder and low back disabilities, there is only one opinion and it is against the claim.  A January 2009 VA examiner concluded, after a claims file review, to include the Veteran's STRs, and a physical evaluation of his right shoulder and low back, that it was less likely than not that his degenerative arthritis of the right shoulder with marked loss of mobility and degenerative changes of the lumbar spine were not caused by or a result of military service, but were the result of post-service injuries.  In this regard, the Veteran gave a history of having sustained a compression fracture of the lumbar spine during a fall five (5) years previously and a 1970 acute throwing injury to his right shoulder.  This VA examiner's January 2009 opinion is uncontroverted and is consistent with the other evidence of record. 

As there is no notation of a right shoulder or low back disability at service separation in 1964 or for decades thereafter, and there is no nexus opinion in favor of the Veteran's claims for these disabilities, service connection for right shoulder and low back disabilities is denied. 

III. Conclusion

With respect to any argument that the Veteran may proffer as to having experienced a continuity of symptomatology of the above-cited disabilities, if present, since being discharged from military service in 1964, the Board finds the Veteran's statements not credible.  As noted above, there are no subjective complaints or clinical findings referable to any of the above-cited disabilities until the late 1970's (hypertension), over a decade after service discharge in 1964.  (See August 1989 report, prepared by The University of Michigan University Hospital, reflecting that the Veteran had a 10 year history of hypertension).  In addition, the Veteran did not submit a claim for service connection for the above-cited disabilities until September 2006.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Thus, while the Veteran's own statements as to a history of observable symptoms can overcome a gap in documented treatment, statements of continuity are not here found to be credible, based on the evidence as set forth above, and in particular the absence of any subjective complaints of any of the disabilities at issue until the late 1970's.  Indeed, the Veteran's STRs are devoid of any clinical findings referable to the disabilities on appeal aside from subjective complaints of right shoulder pain and a clinical diagnosis of acute lumbosacral strain in 1960 and February 1962, both of which resolved prior to service separation in 1964.  In fact, all of the Veteran's systems were evaluated as "normal" at service separation.  The examining clinician noted that the Veteran's back strain was not giving him any difficulty at that time.  In addition, aside from noting his low back strain, the Veteran denied having had swollen or painful joints, pain or pressure in his chest, asthma, shortness of breath, high blood pressure, arthritis or other bone, joint or other deformity, painful or "trick" shoulder, a "trick" or locked knee and eye problems on an accompanying questionnaire in 1964.  He described his health as "excellent."  The January 1964 service separation examination report and accompanying questionnaire discussed above are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran's contention that he currently has a disability manifested by temporary memory loss and that his currently diagnosed respiratory disability, to include Legionnaires' disease, nerve disability, hypertension, cardiovascular disability, diabetes mellitus, right and left knee disabilities, left shoulder disability, cervical spine disability, gout, right eye disability, and right shoulder and low back disabilities that are etiologically related to his period of military service is not competent evidence.  While the Veteran is competent to report his symptoms and medical history, he is plainly not qualified to opine with regard to the etiology of these disabilities, and in any case his opinion, as it relates to his right shoulder and low back disabilities is contradicted by a qualified medical examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for a disability manifested by temporary memory loss, claimed as secondary to Legionnaires' disease is denied.  

Service connection for a respiratory disability, to include Legionnaires' disease, is denied.  

Service connection for a nerve disability is denied. 

Service connection for hypertension is denied. 

Service connection for a cardiovascular disability is denied.

Service connection for diabetes mellitus is denied. 

Service connection for a chronic right knee disability is denied. 

Service connection for a chronic left knee disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a chronic left shoulder disability is denied. 

Service connection for gout (originally claimed as  a disability manifested by joint pains) is denied. 

Service connection for a right eye disability is denied. 

Service connection for a right shoulder disability is denied. 

Service connection for a chronic low back disability (originally claimed as a spine disability, other than a cervical spine disability) is denied. 

REMAND

The Board has determined that further development on the claim for service connection for a left eye disability is warranted.

The Veteran seeks service connection for a left eye disability.  He contends that his current left eye disability is the result of an in-service laceration to the left eye. 

The Veteran's STRs pertinently reflect that in September 1960, he sustained  a minor laceration to the lateral corner of his left eye playing football.  A butterfly was applied over the edges of the left eye.  The Veteran was not knocked unconscious.  A January 1964 service separation examination report reflects that the Veteran's eyes were evaluated as "normal."  His vision was 20/20 in both eyes.  The examining physician noted that the Veteran wore reading glasses without complications.  On an accompanying Report of Medical History, the Veteran denied having had eye trouble. 

Post-service VA and private medical evidence of record reflects that the Veteran has been diagnosed as having cataracts in both eyes.  (See January 2010 VA treatment report, reflecting that the Veteran had cataracts in both eyes. )  

In light of the Veteran's in-service treatment for a laceration to this left eye and his post-service medical evidence of cataracts in his left eye, the Board finds that he should be afforded a VA examination in order for a medical opinion to be obtained as to whether his current left eye disorder is related to an incident of military service. 

Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The issue of entitlement to a TDIU, is inextricably intertwined with the claim for service connection for a left eye disability, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current left eye disability. 

The examiner should review the claims folder and any relevant electronic records (either electronically or via paper copies that are printed for the examiner) and acknowledge such review in the examination report or addendum.  Any necessary additional examinations or testing should be conducted.
   
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left eye disability had its onset during a period of military service or is otherwise related to a disease or injury in active duty, to include the Veteran's treatment for a laceration to the corner of the left eye in September 1960.  
   
The examiner should provide a rationale for this opinion.
   
If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.
   
The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.
   
2.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

3.  Thereafter, review the Veteran's claims file and take such additional development action deemed proper with respect to the claim for TDIU, including submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

4.  If the claims for service connection for a left eye disability and entitlement to TDIU remain denied, the RO/AMC should issue a supplemental statement of the case addressing these issues before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


